Citation Nr: 9929199	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-05 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently 10 percent disabling.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied an 
increased rating for migraine headaches, currently 10 percent 
disabling.  

The veteran has raised inferred claims for muscle contraction 
headaches and a total rating due to individual 
unemployability due to the combination of migraine headaches 
and muscle contraction headaches.  This is referred to the 
RO.  


FINDINGS OF FACT

1.  The probative medical evidence shows that the veteran's 
migraine disability is currently manifested by characteristic 
prostrating attacks averaging two to four times per month 
over the last several months.  

2.  The probative medical evidence does not show that the 
veteran's migraine disability is currently manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 30 
percent for migraine headaches have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (1998).  

2.  The criteria for entitlement to an evaluation higher than 
30 percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the September 1988 enlistment examination, the veteran 
reported a history of frequent or severe headaches.  The 
March 1992 medical board report summary stated that the 
veteran was well until July 1989 when he presented with 
episodic severe headaches at his local boat station.  Over 
the next 2-1/2 years, the veteran had many laboratory studies 
including two different computer tomography scans, once 
enhanced with contrast agents.  All lab studies, including 
these x-rays, were within normal limits.  At the present 
time, the veteran complained of episodic headaches of two 
different varieties.  The first type of headache was 
associated with no nausea or vomiting and usually began in 
the back of the head, lasting for many hours and usually 
relieved with nonsteriodal anti-inflammatory medications and 
rest.  These headaches were generally not incapacitating and 
occurred one to two times per week.  The second type of 
headache usually started at the top of the veteran's head, 
was sometimes associated with an aura, usually not visual.  
The patient frequently had nausea but rarely had vomiting.  
These headaches were "sick" headaches that nearly 
incapacitated the veteran.  He essentially had to quit what 
he was doing, get into a dark room and take narcotic 
medications for pain relief or suffer through headaches which 
could last anywhere from two or three hours to all day.  
Usually a night's sleep would relieve the headache.  For the 
past six months, the examiner had been following the veteran 
closely and requiring the veteran to bring a headache log in 
every two weeks.  The headache log very accurately documented 
the frequency of headaches and the narcotic and other 
medications that had been taken.  These headaches still 
occurred at the rate of one to two tension headaches per week 
and one migraine headache per week.  The headaches 
occasionally were mixed and occurred at the same time.  The 
veteran required narcotic medication, usually Tylox, 
approximately one to two times per month.  

The Coast Guard medical board found that the veteran was 
unable to perform the duties of his rate and rank because of 
his unpredictable and frequent incapacitation from migraine 
headaches.  The prognosis was that the veteran was likely to 
continue to suffer migraine and tension headaches with fair 
to poor control indefinitely for the rest of his life.  The 
veteran was expected to never be fit for full military duty 
because of his requirement for narcotic medications and his 
frequent episodes of incapacitation from his headaches.  

The veteran was placed on limited duty and not allowed to 
perform any search and rescue or boat crew duties.  A few 
months later, the veteran received an honorable discharge and 
was retired from service by placement on the temporary 
disability retired list.  

The May 1997 notice of disagreement stated that the veteran 
suffered 3-4 times per week from headaches.  The veteran was 
homeless because he had been unemployed since leaving the 
service.  

The veteran underwent a VA examination for mixed migraine 
headaches in July 1997.  The examiner noted that headaches 
lasting several hours occurred 3-4 times per week over the 
last year.  The headaches had remained about the same over 
the past 5 years but Methadone decreased the severity of the 
headaches.  With headaches, the veteran had to sleep in a 
dark, quiet room.  He also reported episodes of tunnel vision 
and occasional nausea.  The headache pattern was frequent and 
severe.  The examiner noted that mixed migraine headaches 
might interfere with the veteran's employment.    

The veteran's April 1998 letter stated that he suffered 
weekly from headaches.  His May 1998 letter stated that he 
suffered several prostrating attacks nearly every week.  

The veteran underwent a neurological examination for the VA 
in December 1998.  The veteran reported that he had been seen 
in follow-up for his headaches primarily at a VA facility 
since leaving service.  He currently remained on Methadone 
which he received on a twice per week basis through a clinic.  
The veteran subjectively reported two migraine headaches per 
week.  These were sometimes preceded by a feeling of light-
headedness.  He would occasionally see "floating dots" and 
occasionally note tunnel vision in the left eye.  His 
migraines could be associated with nausea but not with 
vomiting.  They could be frontal, left-sided, or bitemporal.  
The veteran stated that when he had a migraine he would lie 
down for a couple of hours.  The veteran was able to drive.  
He had not worked since leaving the service in 1992 and 
attended college through 1994.  He currently lived with his 
grandmother, and during the day, he watched television, 
listened to music, and did some chores.  The impression was 
mixed migraine and muscle contraction headaches.  The 
examiner noted that the veteran exhibited characteristics of 
mixed migraine and muscle contraction headaches as described.  
The examiner stated that the veteran was currently taking 
methadone and should not work at unprotected heights or 
around dangerous moving machinery.  He should not operate a 
commercial motor vehicle during his employment.  The examiner 
did not otherwise restrict the veteran's ability to stand, 
sit, walk, bend, stoop, lift, or carry.  The veteran was able 
to operate foot controls.  He had full use of the upper 
extremities for pushing, pulling, operating hand controls, 
and using tools.  He could perform unrestricted simple 
gripping and distal fine coordinated movements of the hands 
and fingers.  However, the veteran might need to take two to 
three hours per day off of work on a two to four time per 
month basis.  This restriction was made on the basis of the 
veteran's subjective symptomatology.  There was an ongoing 
need for medical care from a neurological standpoint perhaps 
four times per year.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  

Migraine headaches are evaluated under the criteria of 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent 
evaluation is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service- 
connected disability is important in making a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See 38 C.F.R. § 4.2 
(1998); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence is in equipoise, application of the benefit 
of the doubt standard tips the balance in favor of the 
veteran and the veteran again prevails on the claim.  Only if 
the preponderance of the evidence goes against the claim will 
the appellant be denied the benefit sought.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

As a preliminary matter, the Board will adjudicate a decision 
on the evidence of record.  In spite of the RO's reasonable 
efforts to obtain medical records, several documents 
referenced by medical records are not included in the claims 
folder.  The March 1992 medical board summary stated that the 
veteran compiled a headache log, a February 1994 examination 
note stated that the veteran saw a neurologist in 
Jacksonville, and the December 1998 examination report 
referred to methadone medications at a clinic in Van Nuys.  
The record does not show that the RO requested or obtained 
copies of the veteran's headache log or records from the 
Jacksonville neurologist or the Van Nuys clinic.  

However, the RO's February 1995 letter requested information 
from the veteran regarding treatment dates and locations, and 
the duty to assist is not a one-way street.  The veteran did 
not provide the headache log to the RO or identify the 
Jacksonville neurologist or the Van Nuys clinic on his 
application or in numerous statements filed with the RO.  If 
the veteran wishes help, he cannot passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the 
veteran was provided the opportunity to submit any additional 
relevant evidence, the Board will adjudicate a decision on 
the evidence of record.  

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his headaches occur more frequently than 
once every two months is sufficient to make the claim 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

A 30 percent rating is warranted because the medical evidence 
shows that the veteran had migraine headaches with 
characteristic prostrating attacks occurring on an average of 
at least once a month over the last several months.  The July 
1997 examiner noted that the veteran had headaches at least 
3-4 times per week and that the headaches had remained about 
the same for the past 5 years.  The December 1998 examiner 
noted that the veteran was treated for migraine headaches 
with two methadone medications per week.  Construed together, 
the July 1997 and December 1998 examination reports show that 
the veteran's migraine headaches occurred many times more 
than once a month for the last several months.  

In determining whether the criteria for a higher rating had 
been met, the Court of Appeals for Veterans' Claims (Court) 
has considered the veteran's sworn testimony regarding the 
frequency of migraine headaches.  See Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  The Board also notes that the 
March 1992 examiner found that the veteran accurately counted 
the frequency of his headaches.  The veteran stated, in May 
1997, that he suffered 3-4 times per week from headaches.  
His April 1998 letter stated that he suffered weekly, his May 
1998 letter stated that he suffered several prostrating 
attacks nearly every week, and the December 1998 examination 
report showed that he reported 2 migraine headaches per week.  
The veterans statements further show that he suffers from 
migraine headaches more than once per month.  

The prostrating nature of the veteran's current episodes of 
migraine headaches had already been established by the 
original grant of service connection and 10 percent rating 
assigned in September 1995.  See Fenderson, 12 Vet. App. at 
127.  The July 1997 examiner noted that the veteran's 
headaches had remained about the same for the last 5 years, 
i.e. since 1992.  In 1992, when he was last employed, the 
veteran's headaches nearly incapacitated him because he had 
to quit what he was doing, get into a dark room, and take 
narcotic medications for pain relief, or suffer.  Moreover, 
the 1992 examiner predicted that the veteran was likely to 
continue to suffer migraine headaches indefinitely for the 
rest of his life.  

The increased frequency of medications to treat migraine 
headaches further supports a rating increase to 30 percent.  
In March 1992, the veteran required narcotic medication 1-2 
times per month.  By December 1998, not only had the 
frequency of headaches increased, the veteran received 2 
Methadone medications from the clinic each week.  

A 50 percent rating is not warranted because, although the 
veteran's headaches are frequent and prostrating, the 
evidence does not show that the migraine headaches are 
prolonged or productive of severe economic inadaptability.  

The medical evidence does not show that the veteran's current 
migraine headaches are prolonged because the December 1998 
examiner noted that the veteran might need 2-3 hours per day 
off from work 2-4 times per month.  Therefore, the examiner 
predicted a maximum of 12 hours missed from work per month.  
In addition, although the veteran has been unemployed since 
1992, his migraine headaches are not productive of severe 
economic inadaptability.  According to the March 1992 medical 
summary, the veteran was expected to never be fit for full 
military duty because he was frequently incapacitated with 
headaches and required narcotic medications.  Yet, even then, 
he performed limited military duty.  The December 1998 
examination report showed that migraines might cause the 
veteran to miss up to 12 hours of work per month, and 
although he was restricted from driving a commercial motor 
vehicle and working at unprotected heights or around 
dangerous moving machinery, he was not restricted from work 
that required his ability to stand, sit, walk, bend, stoop, 
lift, or carry.  He could operate foot controls and drive his 
own vehicle.  Moreover, he had attended college while 
unemployed, and he daily watched a television monitor and did 
chores for another.  

Finally, the evidence does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and warrant 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  Although the veteran alleged that he is 
homeless and unemployed because of his headaches, the 
December 1998 examiner determined that the veteran is capable 
of performing many types of activities, and he attended 
college until 1994.  The veteran has not presented evidence 
to show that his migraine disability interfered with job 
hunting or keeping a job to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for the 
disability.  Therefore, an assignment of 30 percent is 
adequate because the evidence does not show an exceptional 
case.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992.  
The criteria for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  

The preponderance of the evidence supports an increased 
evaluation to 30 percent, but no higher, for migraine 
headaches.  








ORDER

Entitlement to an increased evaluation to 30 percent for 
migraine headaches is granted, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

